DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 10/18/2022.
Applicants cancelation of claims 5, 10-11, 14-17, 19, 22, and 29 is acknowledged.  Claims 1-4, 6-9, 12-13, 18, 20-21, and 23-28 are pending and examined below.
Upon further consideration, a new ground(s) of rejection is made in view of reference Rizzi et al. (2017/0305585).  Due to the introduction of new rejections, this action is made NON-FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6-7, 9, 12-13, 18, 20, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over reference Rizzi et al. (2017/0305585) in view of reference Van Appeldoorn et al. (2010/0178401).
Regarding claim 1, Rizzi et al. disclose a sealing apparatus (310) comprising:
a sealing head (see figure 13 below) having a sealing surface (203),
wherein the sealing head (see figure 13 below) being adapted in use to hold a sealing member (18a) against a surface of a cartridge (4) by application of pressure to the sealing member (18a) at the sealing surface (203) across a portion of the sealing member (18a); and
a cutting edge (321) arranged around the sealing head (see figure 13 below),
wherein the cutting edge (321) is configured to move, when the sealing member (18a) is held against the surface of the cartridge (4) by the sealing head (see figure 13 below), from an extended position, in which the cutting edge (321) is located adjacent the sealing head (see figure 13 below), to an extended position, in which the cutting edge (321) is adapted to cut the sealing member (18a),
wherein the cutting edge (321) is a knife blade with a chisel grind having a first side (see figure 13 below) parallel to a side of the sealing head (see figure 13 below) and a second side (see figure 13 below) at an angle to the first side (see figure 13 below), and
wherein the second side (see figure 13 below) being on a proximal side of the cutting edge (321) to the sealing head (see figure 13 below).
(Figures 13, 18-19 and Page 22 paragraph 494, Page 29 paragraph 609) 
However, Rizzi et al. does not disclose a bonding layer being present between the sealing member and the cartridge.

[AltContent: textbox (Sealing Head)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Biasing Members)][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: textbox (Rizz et al.)][AltContent: arrow][AltContent: textbox (First Side)][AltContent: arrow][AltContent: textbox (Second Side)]
    PNG
    media_image1.png
    89
    53
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    89
    53
    media_image1.png
    Greyscale

Van Appeldoorn et al. disclose a sealing apparatus configured to seal a sealing member (36) to a cartridge (32), wherein the sealing member (36) comprises a bonding layer. (Page 4 paragraph 30, Page 7 paragraph 66)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the sealing member of Rizzi et al. by incorporating the bonding layer as taught by Van Appeldoorn et al., since page 4 paragraph 30 of Van Appeldoorn et al. states such a modification would allow the sealing member to be made of a heat-resistant laminate.
Regarding claim 3, Rizzi et al. modified by Van Appeldoorn et al. disclose the sealing head (Rizzi et al. – see figure 13 above) and the cutting edge (Rizzi et al. – 321) are adapted to move in a single continuous movement relative to each other to seal the sealing member (Rizzi et al. – 18a) to the cartridge (Rizzi et al. – 4) and cut the sealing member (Rizzi et al. – 18a). (Rizzi et al. – 13, 18-19 and Page 29 paragraph 613, Page 30 paragraph 613)
Regarding claim 4, Rizzi et al. modified by Van Appeldoorn et al. disclose a heater (Rizzi et al. – 202) configured to provide heat to the sealing head (see figure 13 above) in use, wherein the heater (Rizzi et al. – 202) is thermally coupled to the sealing head (Rizzi et al. – see figure 13 above). (Rizzi et al. – Figure 13 and Page 29 paragraph 609)
Regarding claim 6, Rizzi et al. modified by Van Appeldoorn et al. disclose the heater (Rizzi et al. – 202) is a heating pad having a shape corresponding to the shape of the sealing surface (Rizzi et al. – 203). (Rizzi et al. – Figure 13 and Page 29 paragraph 609)
Regarding claim 7, Rizzi et al. modified by Van Appeldoorn et al. disclose the heater (Rizzi et al. – 202) is configured to heat the sealing surface (Rizzi et al. – 203) to about 200 degrees centigrade (°C). (Rizzi et al. – Page 3 paragraph 36)
Regarding claim 9, Rizzi et al. modified by Van Appeldoorn et al. disclose a temperature sensor (Rizzi et al. – page 5 paragraph 112) coupled to the sealing head (Rizzi et al. – see figure 13 above). (Rizzi et al. – Page 5 paragraph 112)
Regarding claim 12, Rizzi et al. modified by Van Appeldoorn et al. disclose the cutting edge (Rizzi et al. – 321) is arranged around the perimeter of the sealing surface (Rizzi et al. – 203) so as to cut the sealing member (Rizzi et al. – 18a) at the perimeter of the sealing surface (Rizzi et al. – 203). (Rizzi et al. – Figures 18-19)
Regarding claim 13, Rizzi et al. modified by Van Appeldoorn et al. disclose the sealing head (Rizzi et al. – see figure 13 above) and cutting edge (Rizzi et al. – 321) form a unitary body (Rizzi et al. – 310), wherein the sealing head (Rizzi et al. – see figure 13 above) being movable relative to the cutting edge (Rizzi et al. – 321) to move the cutting edge (Rizzi et al. – 321) between the unextended position and the extended position, and wherein the sealing head (Rizzi et al. – see figure 13 above) is pushed by a biasing member (Rizzi et al. – see figure 13 above) to a first position in which the cutting edge (Rizzi et al. – 321) is in the unextended position, and wherein the biasing member (Rizzi et al. – see figure 13 above) is a resiliently deformable member comprising an array of compression springs. (Rizzi et al. – Figure 13 and Page 29 paragraph 609)
Regarding claim 18, Rizzi et al. modified by Van Appeldoorn et al. disclose the sealing head (Rizzi et al. – see figure 13 above) is moveable from the first position to a second position by the application of a first force having a component perpendicular to the sealing surface (Rizzi et al. – 203) when the sealing head (Rizzi et al. – see figure 13 above) is holding the sealing member (Rizzi et al. – 18a) against the cartridge (Rizzi et al. – 4) thereby sealing the cartridge (Rizzi et al. – 4), wherein the cutting edge (Rizzi et al. –321) being closer to the sealing surface (Rizzi et al. – 203) in the second position than in the first position, and wherein the sealing head (Rizzi et al. – see figure 13 above) is adapted to apply uniform pressure to the sealing member (Rizzi et al. – 18a) on movement of the sealing head (Rizzi et al. – see figure 13 above) from the first position to the second position. (Rizzi et al. – Figures 13, 18-19 and Page 29 paragraph 613, Page 29 paragraph 613)
Regarding claim 20, Rizzi et al. modified by Van Appeldoorn et al. disclose the sealing head (Rizzi et al. – see figure 13 above) is moveable from the second position to a third position by application of a second force having a component perpendicular to the sealing surface (Rizzi et al. – 203) when the sealing head (Rizzi et al. – see figure 13 above) is holding the sealing member (Rizzi et al. – 18a) against the cartridge (Rizzi et al. – 4), wherein movement of the sealing head (Rizzi et al. – see figure 13 above) from the second position to the third position causing the cutting edge (Rizzi et al. – 321) to move from the unextended position to the extended position. (Rizzi et al. – Figures 13, 18-19 and Page 29 paragraph 613, Page 29 paragraph 613)
Rizzi et al. disclose in Figures 18 the sealing head is pressed against the cartridge.  Rizzi et al. disclose in Figure 19 the sealing head is further pressed against the cartridge with enough force to compress the springs.  Therefore, Rizzi et al. modified by Van Appeldoorn et al. is interpreted to disclose the second force is greater than the first force.
Regarding claim 25, Rizzi et al. disclose a method of sealing a cartridge (4), said method comprising:
applying pressure to a sealing member (18a) at a sealing surface (203) of a sealing head (see figure 13 above) to hold a portion of the sealing member (18a) against a surface of the cartridge (4); and
cutting the sealing member (18a) with a cutting edge (321) arranged around the sealing head (see figure 13 above) while the sealing member (18a) is held against the surface of the cartridge (4) by moving from an unextended position, in which the cutting edge (321) is located adjacent the sealing head (see figure 13 above), to an extended position, in which the cutting edge (321) cuts the sealing member (18a),
wherein the cutting edge (321) is a knife blade with a chisel grind having a first side (see figure 13 above) parallel to a side of the sealing head (see figure 13 above) and a second side (see figure 13 above) at an angle to the first side, and
wherein the second side (see figure 13 above) being on a proximal side of the cutting edge (321) to the sealing head (see figure 13 above).
(Figures 13, 18-19 and Page 22 paragraph 494, Page 29 paragraph 609)
However, Rizzi et al. does not disclose a bonding layer being present between the sealing member and the cartridge.
Van Appeldoorn et al. disclose a sealing apparatus configured to seal a sealing member (36) to a cartridge (32), wherein the sealing member (36) comprises a bonding layer. (Page 4 paragraph 30, Page 7 paragraph 66)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the sealing member of Rizzi et al. by incorporating the bonding layer as taught by Van Appeldoorn et al., since page 4 paragraph 30 of Van Appeldoorn et al. states such a modification would allow the sealing member to be made of a heat-resistant laminate.
Regarding claim 26, Rizzi et al. modified by Van Appeldoorn et al. disclose the sealing member (Rizzi et al. – 18a) is sealed to the cartridge before the sealing member (Rizzi et al. – 18a) is cut. (Rizzi et al. – Figure 18-19 and Page 29 paragraph 613, Page 30 paragraph 613)
Regarding claim 27, Rizzi et al. modified by Van Appeldoorn et al. disclose the sealing head (Rizzi et al. – see figure 13 above) and cutting edge (Rizzi et al. – 321) move in a single continuous movement relative to each other to seal the sealing member (Rizzi et al. – 18a) to the cartridge (Rizzi et al. – 4) and cut the sealing member (Rizzi et al. – 18a). (Rizzi et al. – Figure 18-19 and Page 29 paragraph 613, Page 30 paragraph 613)
Regarding claim 28, Rizzi et al. modified by Van Appeldoorn et al. disclose a first pressure is applied to the sealing member (Rizzi et al. – 18a) when sealing the sealing member (Rizzi et al. – 18a) to the cartridge (Rizzi et al. – 4), and applying a second pressure to the sealing member (Rizzi et al. – 18a) at the sealing member (Rizzi et al. – 18a) when cutting the sealing member (Rizzi et al. – 18a). (Rimondi – Figure 18-19 and Page 29 paragraph 613, Page 30 paragraph 613)
Rizzi et al. disclose in Figures 18 the sealing head is pressed against the cartridge.  Rizzi et al. disclose in Figure 19 the sealing head is further pressed against the cartridge with enough force to compress the springs.  Therefore, Rizzi et al. modified by Van Appeldoorn et al. is interpreted to disclose the second force is greater than the first force.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over reference Rizzi et al. (2017/0305585) in view of reference Van Appeldoorn et al. (2010/0178401) as applied to claim 1 above, and further in view of reference Gregory et al. (4305502).
Regarding claim 2, Rizzi et al. modified by Van Appeldoorn et al. disclose the claimed invention as stated above but do not disclose the cartridge is a chemical cartridge.
Gregory et al. disclose a chemical cartridge suitable for holding one or more chemical reagents. (Column 1 lines 4-7, 26-36, Column 4 lines 7-10)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the cartridge of Rizzi et al. by incorporating the chemical cartridge as taught by Gregory et al., since column 4 lines 26-36 of Gregory et al. states such a modification would allow chemical reagent for chemical analysis to be packaged.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over reference Rizzi et al. (2017/0305585) in view of reference Van Appeldoorn et al. (2010/0178401) as applied to claim 4 above, and further in view of reference Shelby (4184310).
Regarding claim 8, Rizzi et al. modified by Van Appeldoorn et al. disclose the claimed invention as stated above but do not disclose the sealing head further comprises a heat sink.
Shelby disclose a sealing apparatus comprising plate (102) and a pad (104) which function as a heat sink. (Column 4 lines 40-46)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the sealing head of Rizzi et al. by incorporating the plate and pad as taught by Shelby, since column 4 lines 40-46 of Shelby states such a modification would be help shield the sealing member from direct contact with the heater.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over reference Rizzi et al. (2017/0305585) in view of reference Van Appeldoorn et al. (2010/0178401) as applied to claim 18 above, and further in view of reference Chapman et al. (3426118).
Regarding claim 21, Rizzi et al. modified by Van Appeldoorn et al. disclose the claimed invention as stated above but do not disclose the sealing head is made of FeNi36.
Chapman et al. disclose elements exposed to localized heating during heat-sealing operations, wherein said elements are made of nickel-iron base alloy containing approximately 36 percent nickel.  (Column 5 lines 42-50)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the sealing head of Rizzi et al. by incorporating the Invar material, since column 5 lines 42-50 of Chapman et al. states such a modification would help prevent distortion while exposed to high temperatures.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over reference Rizzi et al. (2017/0305585) in view of reference Van Appeldoorn et al. (2010/0178401) as applied to claim 1 above, and further in view of reference Holzem et al. (9650164).
Regarding claim 23, Rizzi et al. modified by Van Appeldoorn et al. disclose the claimed invention as stated above but do not explicitly disclose the sealing head applies pressure of about 0.9 N/mm2.
Holzem et al. disclose sealing apparatus comprising a sealing head configured to apply sealing pressures of up to 3 N/mm2. (Column 1 lines 66-67 through column 1 lines 1-2)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the sealing head of Rimondi by incorporating the sealing pressures of up to 3 N/mm2 as taught by Holzem et al., since such a modification would ensure a proper sealing of the sealing member to the cartridge, thereby making the overall apparatus more reliable.
However, Rizzi et al. modified by Van Appeldoorn et al. and Holzem et al. do not explicitly disclose about 0.9 N/mm2.
It would have been obvious to the person of ordinary skill in the art to have the sealing pressure about 0.9 N/mm2, since it has been held that, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. [MPEP 2144.05 (II-A)]  It would be beneficial to incorporate the modification since such a modification would ensure not too much pressure is applied to the sealing member.
On page 8 lines 4-12 of the Specification, the sealing head is disclosed to apply pressure between 0.1 N/mm2 and 10 N/mm2, preferably about 0.9 N/mm2.  The Specification as originally does not disclose any criticality for this claimed feature.  Therefore, it would have been prima facie obvious to modify Rizzi et al., Van Appeldoorn et al., and Holzem et al. to obtain the invention as specified in claim 23 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
Regarding claim 24, Rizzi et al. disclose in Figures 18 the sealing head is pressed against the cartridge.  Rizzi et al. disclose in Figure 19 the sealing head is further pressed against the cartridge with enough force to compress the springs.  Therefore, Rizzi et al. modified by Van Appeldoorn et al. is interpreted to disclose the second force is greater than the first force.
However, Rimondi modified by Van Appeldoorn et al. and Holzem et al. do not explicitly disclose the sealing head is adapted to apply a pressure about 1.89 N/mm2 when the cutting edge moves form the unextended position to the extended position.
It would have been obvious to the person of ordinary skill in the art to have the sealing pressure about 1.89 N/mm2 when the cutting edge moves from the unextended position to the extended position, since it has been held that, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. [MPEP 2144.05 (II-A)]  It would be beneficial to incorporate the modification since such a modification would ensure the sealing member not move while the cutting edge cuts the sealing member.
On page 8 lines 14-16 of the Specification, the sealing head is disclosed to apply pressure about 1.89 N/mm2 at the sealing surface when the cutting edge moves from the unextended position to the extended position.  The Specification as originally does not disclose any criticality for this claimed feature.  Therefore, it would have been prima facie obvious to modify Rizzi et al., Van Appeldoorn et al., and Holzem et al. to obtain the invention as specified in claim 24 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.

Response to Arguments
The Amendments filed on 10/18/2022 have been entered.  Applicants cancelation of claims 5, 10-11, 14-17, 19, 22, and 29 is acknowledged.  Claims 1-4, 6-9, 12-13, 18, 20-21, and 23-28 are pending and examined below.

In response to the arguments of the objections toward the claims, in view of the amendments to the claims, Examiner withdraws the claim objections.

In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the amendments to the claims, Examiner withdraws the 112(b) rejections.

In response to the arguments of the rejections under 35 U.S.C. 112(d), in view of the amendments to the claims, Examiner withdraws the 112(d) rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Rimondi (EP 1842776) modified by reference Van Appeldoorn et al. (2010/0178401), in view of the amendments to the claims, Examiner withdraws the 103 rejections.  However, upon further consideration, a new ground(s) of rejection is made in view of reference Rizzi et al. (2017/0305585).  Due to the introduction of new rejections, this action is made NON-FINAL.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        December 16, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731